Tereal, J.,
delivered the opinion of the court.
At the January term, 1901, of the board of supervisors of Madison county, Dr. W. M. Yandell presented to the board, as county health officer, for allowance, his claim for $214.83, which the board disallowed. Thereupon Dr. Yandell prayed an appeal to the circuit court, which the board granted, and approved his bond for such appeal. No bill of exceptions was then, or at any time, made in the case. The circuit court, upon the motion of the county, affirmed the judgment of the board of supervisors disallowing said account. During the term of the circuit court, counsel for Dr. Yandell applied to have the judgment of the circuit court set aside and the case dismissed without prejudice to any remedy open to appellant, which the court refused to do. We are inclined to the opinion that, without a bill of exceptions or its equivalent, the circuit court had no jurisdiction to enter any judgment except that of a dismissal of the appeal. In Porter v. Grisham, 3 How., 76, it is said, ‘ ‘ The requisitions of the law in relation to the obtaining of an appeal must be strictly complied with. ’ ’ And §79, code 1892, expressly provides that, on an appeal, to the circuit court from the board of supervisors, a bill of exceptions, signed by the president of the board, ‘ ‘ may embody the facts and decisions, and the circuit court shall hear and determine the same on the case as presented by the bill of exceptions as an appellate court; ” and it must follow, we think, that such appeal without bill of exceptions is irregular and void, for the circuit court would possess no means of determining whether the judgment of the board of supervisors should be affirmed or reversed, and the only judgment possible to the court would *214be to dismiss the appeal for want of jurisdiction. Bridges v. Supervisors, 57 Miss., 252. This, course will permit the parties to litigate their rights in an orderly manner.

Reversed and remanded.